—Order, Supreme Court, New York County (Lewis Friedman, J.), entered November 12, 1996, which, inter alia, denied defendants’ motion to disqualify plaintiffs’ counsel and suppress certain affirmations submitted by plaintiffs’ counsel in this action, unanimously affirmed, without costs.
In this action seeking money damages for breach of an alleged oral agreement to convey to plaintiffs an interest in one *279or more of the corporate defendants, the IAS Court properly found that defendants had not met the high standard of proof needed to disqualify plaintiffs’ attorney (see, Evans v Artek Sys. Corp., 715 F2d 788, 791). No evidence was presented that counsel had improperly sought out a former partner to obtain confidential information about that attorney’s former clients, defendants herein. That attorney had offered his affirmation and testimony, initially to another attorney in a related action, in the hope of avoiding a lengthy deposition. Nor did the court err in refusing to suppress the attorney’s 1995 affirmation, since defendants had made only a procedural objection to its submission and the prior court had relied on such affirmation in reaching its decision. On this motion, the court fashioned a fair and sound method to prevent disclosure by enjoining the prior attorney’s further participation in the litigation and contact with plaintiffs or their present counsel unless required by court order and by placing the current affirmation under seal. Concur—Murphy, P. J., Sullivan, Wallach, Tom and Andrias, JJ.